DETAILED ACTION
This Final action in response to application No. 16/698,634 originally filed 11/27/2019. The amendment presented on 01/04/2021 is hereby acknowledged. Currently Claims 1 and 3 - 5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
1.    This is in response to applicant’s communication filed on 04 January 2021, wherein: claims 1 and 3 - 5 are currently pending. Claim 2 has been cancelled.
Response to Arguments  
2.	Applicant’s arguments filed on January 04, 2021 with respect to claims 1 and 3 - 5 have been fully considered but are not persuasive. 
Claims 4-5 are the same invention as that of claims 25-26.  that is, the "scope" of the inventions claimed is identical. 
In determining whether a statutory basis for a double patenting rejection exists, the question to be asked is: Is the same invention being claimed twice? 35 U.S.C. 101  prevents two patents from issuing on the same invention. "Same invention" means identical subject matter. Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

On the Remarks, Applicant argued that Kim and Ouyang as a whole do not teach the limitations “forming a window layer directly contacting the reflection prevention layer.” as recited in claim 1. 
Examiner respectfully disagrees with the applicant's argument because Kim teaches forming a window layer (fig. 12; WM) and 
Kim does not teach a window layer on top of the reflection prevention layer but Ouyang teaches a window layer (fig. 1; layer 102) on top of the reflection prevention layer (fig. 1; antireflection (AR) layer 107). (pars. [0018] and [0026]) 
Applicant argued that regarding claim 3 “Lee's color filter layer 270 is separated from Lee's display panel by at least first electrode pattern 281A of touch sensing unit 270 and bonding layer 260.” 
Examiner respectfully disagrees with the applicant's argument because Lee teaches a related display invention utilizing a plurality of color filters (par. [0053] color filter layer 270 including a plurality of color filter layer elements 271, 272, and 273) on top of the display panel layer in the plurality of openings, (fig. 2A and pars. [0053] and [0059])

Lee teaches a touch sensing layer (fig. 2A; 280A) on top of the surface of the encapsulation layer; (fig. 2A; 250)
Lee and Jang are in analogous art because they are in the same field of endeavor, a touch screen panel may use capacitance as a way of detecting the touch of a user. Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to modify the invention of Lee using the teachings of Jang to include a window layer 117 is disposed on the touch screen panel 116. The motivation is to provide the window layer 117 may be a surface contacting an outer atmosphere in the flexible display panel. (Jang, par. [0076]) The window layer to protect the touch screen panel from being damaged.
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

4.       Claims 4 and 5 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 25 - 26 of U.S. Patent 10,347,700. This is a statutory double patenting rejection.
5.	Comparing the current application with Patent No. 10,347,700 as below:
Current Application No. 16/698,634
Patent No. 10,347,700
Claim 4, A flexible display device comprising: 
a display panel layer comprising: 
an encapsulation layer; 
a light emitting layer configured to emit light onto a surface of the encapsulation layer; and 
electrodes configured to drive the light emitting layer; 
a touch sensing layer disposed directly on the surface of the encapsulation layer; and 
a window layer disposed directly on a surface of the touch sensing layer, 






wherein at least one of the electrodes comprises: 
a first metal layer; 
a transparent conductive layer disposed directly on the first metal layer; and 
a second metal layer disposed directly on the transparent conductive layer. 

Claim 25,A flexible display device comprising: 
a display panel layer comprising: 
an encapsulation layer; 
a light emitting layer configured to emit light onto a surface of the encapsulation layer; and 
electrodes configured to drive the light emitting layer; 
a touch sensing layer disposed directly on the surface of the encapsulation layer; 
a window member coupled, via a first adhesive, to a surface of the touch sensing layer; and 
a protection member coupled, via a second adhesive, to a surface of the display panel layer disposed on the surface of the thin film encapsulation layer, 
wherein a sum of thicknesses of the display panel layer and the touch sensing layer is less than a sum of thicknesses of the protection member and the window member, and 
wherein at least one of the electrodes comprises: 
a first metal layer; 
a transparent conductive layer disposed directly on the first metal layer; and 
a second metal layer disposed directly on the transparent conductive layer.

Claim 5, The flexible display device of claim 4, wherein thicknesses of the first metal layer, the transparent conductive layer, and the second metal layer are formed to destructively combine external light reflections off the first metal layer, the transparent conductive layer, and the second metal layer. 

Claim 26, The flexible display device of claim 25, wherein thicknesses of the first metal layer, the transparent conductive layer, and the second metal layer are formed to destructively combine external light reflections off the first metal layer, the transparent conductive layer, and the second metal layer.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim “2015/0200375” in view of Ouyang “US 2005/0093437”.
Re-claim 1, Kim teaches a method of manufacturing a flexible display device, (fig. 12; DD10) the method comprising:  
forming a display panel layer (fig. 12; DP) configured to display an image; (claim 3, the flexible display panel is configured to display an image through the display surface.)
forming a touch sensing layer (fig. 12; TSP) directly contacting the display panel layer, (fig. 12; DP) the touch sensing layer (fig. 12; TSP) being configured to sense touch interactions; (par. [0075])
Note: Examiner interprets “directly contacting” all the layers coupled to each other. 
forming a window layer (fig. 12; WM) and (par. [0144]) 
Kim does not explicitly teach forming a reflection prevention layer directly contacting the display panel layer or the touch sensing layer, the reflection prevention layer being configured to reduce external light reflection from the display panel layer; and 
However, Ouyang teaches forming a reflection prevention layer (fig. 1; 107) directly contacting the display panel layer or the touch sensing layer, (claim written alternative the limitation after the “or” is not required by the claim) the reflection prevention layer being configured to reduce external light reflection from the display panel layer; (Abstract and summary, An OLED structure includes a substantially flexible substrate, at least one barrier layer disposed between the substrate and the OLED structure, and at least one antireflection layer disposed between the OLED structure and a display surface. The barrier layer may include up to ten stacks, where each stack includes a dielectric layer and a light absorbing layer. Additionally another flexible substrate may be disposed over the barrier layer.) Ouyang also teaches forming a window layer (fig. 1; 102) directly contacting the reflection prevention layer (fig. 1; antireflection (AR) layer 107). (pars. [0018] and [0026]) 
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Kim with the teachings of Ouyang antireflection layer for preventing reflections between layers. 
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim “2015/0200375” in view of Lee “US 2014/0183478”. 
Re-claim 3, Kim teaches a method of manufacturing a flexible display device, (fig. 12; DD10) the method comprising: forming a display panel layer (fig. 12; DP) configured to generate an image in a display area, (claim 3, the flexible display panel is configured to display an image through the display surface) the display area comprising: 

a plurality of non-light emitting areas; (fig. 4; NLA)
forming, directly on the display panel layer, (fig. 12; DP) a touch sensing layer (fig. 12; TSP) configured to: 
Note: Examiner interprets “directly on” all the layers coupled to each other. 
sense touch interactions; (par. [0075]) and 
reduce a reflective index of external light; (par. [0154])
forming, directly on the touch sensing layer, (fig. 12; TSP) a window layer, (fig. 12; WM)
wherein the touch sensing layer (fig. 12; TSP) comprises: 
a plurality of conductive patterns (fig. 5; CSL1 & CDL2) configured to sense the touch interactions, (par. [0075]) the plurality of conductive patterns (fig. 5; CSL1 & CDL2) being formed directly on the display panel layer (fig. 12; DP) and overlapping with the plurality of non-light emitting areas (fig. 4; NLA); (figs. 4 - 5, 12 and pars. [0077] – [0078]) 
a touch insulation layer (fig. 4; 10, 20 & 30) covering the plurality of first conductive patterns, (fig. 5; CSL1) the touch insulation layer comprising a plurality of openings overlapping with the plurality of light emitting areas (fig. 4; LA); (figs. 4 - 5, 12 and par. [0071]) and 
Kim does not explicitly teach a plurality of color filters formed directly on the display panel layer in the plurality of openings, the plurality of color filters being configured to reduce the reflective index of the external light. 
However, Lee teaches a plurality of color filters (fig. 2; 270) formed directly on the display panel layer in the plurality of openings, (par. [0059]) the plurality of color filters (fig. 2; 270) being configured to reduce the reflective index of the external light. (par. [0053])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Kim with the teachings of Lee improves the flexibility of the flexible organic light-emitting display device. (Lee, par. [0069]) 
10.	Claims 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee “US 2014/0183478” in view of Jang et al. “US 2014/0374704”.
Re-claim 4, Lee teaches a flexible display device (fig. 2A; 200A) comprising: 
a display panel layer (fig. 2A; 200A) comprising: 
an encapsulation layer; (fig. 2A; 250)
a light emitting layer (fig. 2A; 244) configured to emit light onto a surface of the encapsulation layer (fig. 2A; 250); (pars. [0053] and [0062]) and 
electrodes configured to drive the light emitting layer (fig. 2A; 244); (par. [0036])

Note: Examiner interprets “directly on” all the layers coupled to each other. 
Lee does not explicitly teach a window layer disposed directly on a surface of the touch sensing layer, 
wherein at least one of the electrodes comprises: 
a first metal layer; 
a transparent conductive layer disposed directly on the first metal layer; and 
a second metal layer disposed directly on the transparent conductive layer.
However, Jang teaches a window layer (fig. 3; 117) disposed directly on a surface of the touch sensing layer (fig. 3; 116), (par. [0057])
wherein at least one of the electrodes (par. [0013]) comprises: 
a first metal layer; (fig. 5; 114c)
a transparent conductive layer (par. [0070]; lines 4 - 5) disposed directly on the first metal layer; (fig. 5; 114c) and 
a second metal layer (par. [0051]; fig. 5, two metal layers 114a) disposed directly on the transparent conductive layer. (par. [0070]; lines 4 - 5)

Re-claim 5, Lee in view of Jang teaches the flexible display device of claim 4, Jang teaches wherein thicknesses of the first metal layer, (fig. 5; 114c) the transparent conductive layer, and the second metal layer (par. [0051]; fig. 5, two metal layers 114a) are formed to destructively combine external light reflections off the first metal layer, the transparent conductive layer, and the second metal layer. (fig. 5 and pars. [0080] – [0081])
Conclusion
11.    THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information

/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        02/25/21B